                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


TROY JACKSON                                       CIVIL ACTION NO. 18-cv-1009

VERSUS                                             JUDGE DOUGHTY

VALERY RADCHENKO, ET AL                            MAGISTRATE JUDGE HORNSBY

                              MEMORANDUM ORDER

       Troy Jackson (“Plaintiff”) filed suit in state court for damages he sustained in

connection with an auto accident. He names as defendants Valery Radchenko, GMT

Logistic, Inc., and Westfield Insurance Company (“Defendants”). Defendants removed

the case based on an assertion of diversity jurisdiction, which puts the burden on

Defendants to allege specific facts that show complete diversity of citizenship and an

amount in controversy that exceeds $75,000.

       Defendants’ notice of removal alleges that the amount in controversy is more than

$75,000 based on Plaintiff’s answers to interrogatories. Plaintiff’s damages include alleged

past medical charges of at least $38,080.89; complaints of severe neck, mid-back, and low

back pain; neurosurgical evaluation and/or treatment; bilateral lumbar steroid injections,

and ongoing severe pain. Based on these facts, Defendants have met their burden of

establishing that the amount in controversy exceeds $75,000.

       The notice of removal alleges that Valery Radchenko is a citizen of North Carolina

and that Defendant GMT is a corporation organized and existing under the laws of
Michigan with its principal place of business in Wixom, Michigan. The allegations are

adequate with respect to these two defendants.

       The notice of removal alleges that Plaintiff is “a person of the full age of majority

residing in Sibley, Louisiana.” It is domicile rather than mere residency that decides

citizenship for diversity purposes, and “[i]t is well established that an allegation of

residency does not satisfy the requirement of an allegation of citizenship.” Great Plains

Trust Co. v. Morgan Stanley, 313 F.3d 305, 310 n. 2 (5th Cir. 2002), quoting Strain v.

Harrelson Rubber Co., 742 F.2d 888 (5th Cir. 1984).

       The notice of removal also alleges that Defendant Westfield is “a foreign insurance

corporation organized and existing under the laws of a state other than Louisiana, and with

its principal place of business in a state other than Louisiana.” A corporation is deemed to

be a citizen of (1) the state in which it was incorporated and (2) the state where it has its

principal place of business. 28 U.S.C. § 1332(c)(1). To establish diversity jurisdiction, a

complaint or notice of removal must set forth “with specificity” a corporate party’s state of

incorporation and its principal place of business. “Where the plaintiff [or removing party]

fails to state the place of incorporation or the principal place of business of a corporate

party, the pleadings are inadequate to establish diversity.” Joiner v. Diamond M Drilling

Co., 677 F.2d 1035, 1039 (5th Cir. 1982). The Fifth Circuit requires strict adherence to

these straightforward rules. Howery v. Allstate Ins. Co., 243 F.3d 912, 919 (5th Cir. 2001).

       To meet their burden with respect to diversity jurisdiction, Defendants will need to

assert specific facts regarding Plaintiff’s citizenship and Defendant Westfield’s state of

incorporation and principal place of business. Defendants will be allowed until November

                                        Page 2 of 3
 
14, 2018 to file an amended notice of removal and attempt to meet their burden. The court

will review the record after that date and determine whether subject matter jurisdiction

exists. If not, the case may have to be remanded to the state court.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 30th day of October,

2018.




                                        Page 3 of 3
 
